DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
. This application is in condition for allowance except for the following formal matters:
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figs 7A-D have no reference numerals.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Regarding claims 1-10, the claims contain reference numerals in parentheses, however examiner suggest removing the reference numerals as elements may be amended or numerals changed during prosecution.
  Appropriate correction is required.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Song et al US20180120192 (hereinafter “Song”) discloses a scour monitoring system may provide a housing that is separated into multiple segments that are fluidically isolated from each other. The scour monitoring system may be position adjacent to a structure to be monitored for bridge scouring. Each of the segments may provide a water-swellable material positioned near or in contact with a fiber Bragg grating (FBG) cable. If water penetrates a segment, the water-swellable material may expand to deform the FBG cable. The wavelength of the FBG cable may be monitored periodically for changes, thereby providing moisture detection when a change in wavelength is detected. (Fig 1-17C, Paragraphs 0036-0090)
However, Song fails to disclose each scouring depth monitoring standard unit (3) comprises a supporting frame (31) and an optical fiber vibration string (32) disposed in the supporting frame (31), an upper end and a lower end of each optical fiber vibration string (32) are both fixedly connected with the corresponding supporting frame (31), a plurality of polyhedral mass blocks (33) are evenly distributed on each optical fiber vibration string (32) from top to bottom, and a fiber Bragg grating (34) is disposed at an upper portion of each optical fiber vibration string (32).
Hodge US6647161 discloses a system for continuous physical integrity monitoring of large civil structures such as bridges and high-rise buildings wherein the relevant sensor data stream is generated continuously and transmitted to the data gathering location without the need for an incoming triggering signal of any kind; i.e., it is a one way transmission system. Specifically, it is a concept for an interlinked multi-parameter Early Warning Sensor system with a full time data management capability for structures. The invention is also directed to both the system construction, with its communication capability, and also designs of specific sensors applicable to the system as a whole. As a practical example of application of the present invention to a structure, the description in this application is directed primarily towards system applications for bridge integrity early warning systems. (Fig 1-2, 6-49, Col 4 line 22- Col 20 line 24)
However, Hodge fails to disclose each scouring depth monitoring standard unit (3) comprises a supporting frame (31) and an optical fiber vibration string (32) disposed in the supporting frame (31), an upper end and a lower end of each optical fiber vibration string (32) are both fixedly connected with the corresponding supporting frame (31), a plurality of polyhedral mass blocks (33) are evenly distributed on each optical fiber vibration string (32) from top to bottom, and a fiber Bragg grating (34) is disposed at an upper portion of each optical fiber vibration string (32).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855